DETAILED ACTION

1.  Applicant's amendment, filed 07/13/2021 and 07/23/2021, is acknowledged.

2.  Upon reconsideration, the Examiner extended the search to include the species of parenteral administration recited in claim 35. 

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

The Manish Aghi declaration under 37 CFR §1.132, filed 07/13/2021, is sufficient to overcome the previous 103 rejections of record because Figs. 1&2 of the declaration show the surviving cell fraction of bevacizumab-resistant and bevacizumab-sensitive glioblastoma cell lines were strikingly lower when exposed to OS2966, a humanized version of the AIIB2 antibody, as compared to volociximab ¶¶5-6.   This results demonstrates that OS2966 is unexpectedly superior to the humanized anti-alpha5beta-1 antibody, volociximab, in inhibiting cell survival of both the bevacizumab-resistant glioblastoma cell line and the bevacizumab-sensitive glioblastoma cell line ¶7.

4.  Claims drawn to 29, 35, 36, 39, 40 and 42 are deemed allowable. 
  
5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 23, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644